DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 10,486,461 to Ivarsson.
Ivarsson discloses a device for locking the wheel of a vehicle, comprising: a main module (1) adapted to be attached to the wheel, and configured to cover nuts or bolts for attaching the wheel to the vehicle; an insert structure (4, 5) comprising a first part (4) and a second part (5), wherein the first part engages the second part, wherein the insert structure is transferable from a first position (expanded in a radial direction) to a second position (compressed in a radial direction) upon compression of a spring (44a); wherein the insert structure in said second position is adapted for insertion in the wheel concentrically to the axis of rotation of the wheel and wherein the insert structure in said first position is adapted for fixating the insert structure in said wheel upon transfer to the first position after insertion in the wheel (column 4, line 46-column 5, line 2), a center bolt (3) adapted to be connected through the main module to the second part of the insert structure by threading, and a locking mechanism (2, 6) comprising at least a locking bolt (column 29-37), and being adapted to be arranged in a locking state (column 7, lines 1-12) in which the locking mechanism prevents the center bolt from rotating relative the main module, and in an open state (column 7, lines 1-12) in which the locking mechanism allows the center bolt to rotate relative the main module, as in claim 1.
Ivarsson also discloses the first part comprises an inferior surface (top most surface of the first part; figure 7) and the second part comprises a superior surface (bottom most surface of the second part; figure 7) arranged such that the inferior surface is in constant contact with the superior surface, as in claim 2, and the first part and the second part of the insert structure comprise a first through hole (center opening in the first part where the center bolt is positioned) and a second through hole (center opening in the second part where the center bolt is positioned) respectively and wherein the first and second through holes are adapted to receive the center bolt (figure 7), as in claim 3, as well as the second part comprises a first guard (flange at the upper surface of the second part) and the first part comprises a second guard (flange at the lower surface of the first part) such that the first guard at least partially surrounds the first part and the second guard at least partially surrounds the second part when the insert structure is in the second position (center bolt causes the first part to expand and retract in a radial direction; the second position is the retracted position), as in claim 4.
Ivarsson further discloses the insert structure comprises a stopper (2; column 4, lines 25-33) inserted through the second part and the first part and configured to limit the movement of the first part relative to the second part such that the first and second through holes are concentric when in the first position (via mechanical interaction between the respective components), as in claim 8, and opposing forces are applied to the first part and to the second part towards the center of the insert structure to transfer from the first position to the second position and released to transfer from the second position to the first position (when the first part is expanding there must be opposing forces on the first part and the second part in order to have the assembly stay together, without opposing forces the assembly would not have proper effectuation), as in claim 12, wherein the first part of the insert structure is configured to translate towards the second part of the insert structure in a direction parallel to a plane formed by the contacting inferior surface and superior surface when transferring from the first position to the second position (translation between the expansion and contraction of the assembly) and to translate away from the second part of the insert structure in a direction parallel to a plane formed by the contacting inferior surface and superior surface when transferring from the second position to the first position (translation between the contraction and expansion of the assembly), as in claim 13, as well as the locking mechanism comprises: a locking protrusion (column 8, lines 25-33) formed in the center bolt; an insert sleeve (2) having a third through hole (center hole within the sleeve that receives the locking bolt) and being adapted to be rotationally secured to the main module; and a detachable locking bolt (6) adapted to be inserted into the main module via the third through hole and the locking protrusion; wherein the locking protrusion and the third through hole are configured to be aligned with each other (the sleeve and locking bolt are coaxial); and the detachable locking bolt is adapted to prevent the center bolt from rotating relative the insert structure the assembly of the respective components hold the assembly in a secured rotational position), as in claim 15.

Allowable Subject Matter
Claims 5-7, 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the first guard comprises a central protrusion forming a channel with a superior surface of the second part of the insert structure wherein the first part of the insert structure completely engages the channel when in the second position and partially engages the channel when in the first position, and the spring is arranged to be positioned in a channel and exert opposing forces on the second part and on the first part such that the insert structure is normally in the first position, as well as the first part of the insert structure and the second part of the insert structure comprise a first wedge and a second wedge respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking devices for vehicle wheels:
U.S. Patent Application Publication Number 2018/0065408 to Wang; U.S. Patent Application Publication Number 2004/0112101 to Labuschagne et al.; U.S. Patent Number 9,120,446 to Thomas et al.; U.S. Patent Number 4,825,669 to Herrera; U.S. Patent Number 3,995,461 to Hudson; U.S. Patent Number 2,807,157 to McLin; U.S. Patent Number 2,568,370 to Scuderi; U.S. Patent Number 2,363,567 to Blakeman; U.S. Patent Number 2,217,775 to Smith; U.S. Patent Number 2,124,035 to Hurd; U.S. Patent Number 2,012,735 to Swartz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 11, 2022